Motion for reargument denied.
Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the motion for reargument herein there was presented and necessarily passed upon an alleged question under the Constitution of the United States, viz.: Plaintiff contended that the dismissal of her complaint by this court deprived her of a jury trial as guaranteed by the Seventh Amendment to the Constitution of the United States and, therefore, constituted a denial of due process under the Fourteenth Amendment. The Court of Appeals held there was no violation of any constitutional rights. [See 15 N Y 2d 516.]